Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-5, 7-20 are pending.  Claims 1-5, 7-13 and 16-19 are presented for this examination.  Claims 14-15 and 20 are withdrawn.  Claims 1 and 16 are amended.  Claim 6 is cancelled.
Status of Previous Rejections
102/103 rejection over Gao are withdrawn in view of amendment of independent claims 1 and 16.
All other art rejections for independent claim 1 are maintained from previous office action of 02/05/2021.
All other art rejections for claims 16-19 are withdrawn from previous office action of 02/05/2021.
ODP rejections are withdrawn in view of abandonment of co-pending application 16/136,445.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 07/01/2021 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretations
Absent a clear indication in the Spec or Claims of what the basic and novel characteristics actually are, claim 16 recitation “consisting essentially of” will be construed as equivalent to “comprising.”  If an applicant contends that additional steps or materials in the prior art are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing that introduction of additional steps or components would materially change the characteristics of applicants invention.  See MPEP 2111.03.
Regarding the limitation of “as-cast” in instant claims 10 and 18, it is recognized as a process limitation in the product-by-process claim. “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113 [R-9].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-5, 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larker (US 8,858, 736)
As for claims 1-5, it is noted instant claim 1 is amended to require Cu greater than 0 to 0.4% by weight.  
Larker discloses a ductile (i.e. nodular cast iron) comprising broad range compositions overlapping presently claimed compositions as illustrated in Table 3 below. (Col 4 lines 25-32)
	A prima facie case of obviousness exists where the claimed ranges and prior art ranges overlap or are close enough that one skilled in the art would have expected them to have the same properties.  See MPEP 2144.05 I.
 
Table 3
Element
Applicant
(weight %)
Larker et al.
(weight %)

Overlap
(weight %)
C
3.1-3.3
3-3.6
3.1-3.3
Si
2.7-4.3
3.35-4.6
3.35-4.3
Mn
0.15-0.4
<=0.4
0.15-0.4
Si (Claim 2)
3.5-4.1
3.35-4.6
3.5-4.1
     Fe (Claim 3)
>=86.55


Mg (Claim 4)
<=0.1
0
0
        Ni (Claim 5)
Greater than 0 to 0.2
<=0.1
Greater than 0 to 0.1
           Cu 
Greater than 0 to 0.4
<=0.1
Greater than 0 to 0.1
P (Claim 9)
<=0.03
<=0.05
<=0.03
S  (Claim 8)
<=0.02
<=0.02
<=0.02


The fact Larker expressly discloses his composition of the ductile iron comprises a maximum of 0.1wt% of Cu  (Col 4 lines 37-39 and Table 1) meets instant claims 1 and 16 amended Cu greater than 0 to 0.4.   A maximum of 0.1wt% of Ni (Col 4 lines 37-39 and Table 1) meets instant claims 5 and 16 amended Ni greater than 0 to 0.2.
As for claims 10, Larker’s broad range UTS >=900 MPa. (Col 3 last three lines)
As for claim 11, Larker’s broad range elongation is >9%. (Col 4 line5-7)
As for claim 12, Larker’s broad range Mo <=0.01 and no presence of Co meets instant claimed wherein clause.
As for claims 13 claimed structure limitations, they are interpreted as combination of claimed nodular iron compositions and process of casting.
When the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, the prior art products necessarily possess the characteristics of the claimed product.  See MPEP 2112.01.

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)
Claims 7-9, 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Larker (US 8,858, 736) in view of Lacaze (NPL document “Microstructure of as-cast ferritic-pearlitic nodular cast irons).
As for claims 7 and 16, Larker does not expressly disclose presence of Cr greater than 0 to 0.3.
Lacaze discloses effect of Cr on the formation of ferrite and pearlite nodular cast iron such that Cr up to 1wt% presents a negative effect on ferritic reaction temperature Tα  (Page 3 Section 2.1, Col 1 paragraph 2 last three lines, Equation 1) and pearlite formation temperature  Tp (Page 4 Col 2 Equation 3)  In addition, Curie temperature of cast iron results Curie temperature decrease from 770C  to 744 C with the addition of Cr 0.02% (Page 6 Col 1 last three lines bridging Col 2 line 1)  That is, Lacaze discloses alloying element of Cr up to 1% affects formation of ferrite and pearlite and at 0.02% results decrease of Curie temperature.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add 0.02% Cr and up to 1% Cr as disclosed by Lacaze, in the nodular cast iron of Larker for affecting formation of ferrite and pearlite and decrease of Curie temperature.
As for claims 8-9,  Larker discloses instant claimed P and S as illustrated in Table 3 above.
As for claim 16, Larker discloses instant claim nodular cast iron as indicated in rejection of claims 1-5 above.
Larker does not disclose Cr greater than 0 to 0.3.
Lacaze discloses instant claimed Cr would have been obvious for the same reason as indicated in rejection of claim 7 above.
As for claims 17-19, they are rejected for the same reason indicated in rejection of claims 2, 10 and 13 respectively above.

Claims 1-4, 7-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Du (CN101748324A).
As for claims 1-4 and 7-9, Du discloses a nodular cast iron having broad range composition overlapping claimed compositions as illustrated in Table 4 below. 
Regarding amended Cu, Cr in instant claims 1 and 7, Du discloses all three Inventive Examples presence of Cu and Cr within amended Cu and Cr ranges. (paragraphs [0032] line 3, [0035] line 3,[0039] line 3)  

Table 4
Element
Applicant
(weight %)
Du et al.
(weight %)

Overlap
(weight %)
C
3.1-3.3
2.9-4.5
3.1-3.3
Si
2.7-4.3
2-3.5
2.7-3.5
Mn
0.15-0.4
<=0.6
0.15-0.4
Si (Claim 2)
3.5-4.1
2-3.5
3.5
     Fe (Claim 3)
>=86.55


Mg (Claim 4)
<=0.1
0.02-0.08
0.02-0.08
           Cu 
Greater than 0 to 0.4
0.14
0.14
        Cr (claim 7)
Greater than 0 to 0.3
0.08
0.08
P (Claim 9)
<=0.03
<=0.2
<=0.03
S (Claim 8)
<=0.02
<=0.03
<=0.02


As for claims 10, Du’s Examples 1-3 all have UTS>=620 MPa. (paragraphs [0032]-[0039])
As for claim 11, Du’s all three Examples have elongation >6%.(paragraphs [0032]-[0039])
As for claim 12, Du’s alloy is free of Co and Mo.
As for claims 13, Du’s broad range microstructure matrix is 75-95% ferrite and 5-25 pearlite. (Abstract line 3)  Instant claimed second wherein clause is expected due to nodular cast iron is expected have iron surrounding plurality of graphite nodules.

Claims 5 and 16-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Du in view of Lacaze (NPL document “Microstructure of as-cast ferritic-pearlitic nodular cast irons).
As for claim 5 and 16, Du does not disclose instant claimed Ni amount.
Lacaze discloses effect of Ni on the formation of ferrite and pearlite nodular cast iron such that Ni up to 1wt% presents an effect on ferritic reaction temperature Tα  (Page 3 Section 2.1, Col 1 paragraph 2 last three lines, Equation 1) and pearlite formation temperature  Tp (Page 4 Col 2 Equation 3)  In addition, Curie temperature of cast iron results Curie temperature decreases with the addition of Ni (Page 6 Col 1 last three lines bridging Col 2 line 1)  That is, Lacaze discloses alloying element of Ni up to 1% affects formation of ferrite and pearlite and addition of Ni results decrease of Curie temperature.
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add Ni up to 1% Cr as disclosed by Lacaze, in the nodular cast iron of Du for affecting formation of ferrite and pearlite and decrease of Curie temperature.
As for claims 17-19, they are rejected for the same reason indicated in rejection of claims 2, 10 and 13 respectively above.
Claims 1, 3-4 and 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (CN105861917A).
As for claims 1, 3-4, Ma discloses a nodular cast iron having broad range composition overlapping claimed compositions as illustrated in Table 5 below. 
Regarding amended Cu greater than 0 to 0.4, Ma’s broad range of Cu 0.4-0.6 supports instant claimed Cu greater than 0 to 0.4.

Table 5
Element
Applicant
(weight %)
Ma et al.
(weight %)

Overlap
(weight %)
C
3.1-3.3
3.3-3.6
3.3
Si
2.7-4.3
2.8-3
2.8-3
Mn
0.15-0.4
0.2-0.4
0.2-0.4
            Fe (Claim 3)
>=86.55


Mg (Claim 4) 
<=0.1
0.035-0.055
0.035-0.055
           Cu 
Greater than 0 to 0.4
0.4-0.6
0.4
P (Claim 9)
<=0.03
<=0.035
<=0.03
S (Claim 8)
<=0.02
<=0.02
<=0.02


As for claim 10, Ma’s broad range UTS >=600 MPa (Abstract) overlaps claimed >=620 MPa.
As for claim 11, Ma’s broad range elongation>=10% (Abstract)
As for claim 12, Ma does not discloses Co or Mo.
As for claims 13, Ma’s broad ranges of pearlite 35-55% and thus suggests ferrite broad range is 45-65%.  Hence, both ferrite and pearlite % overlaps instant claimed ferrite and pearlite at 65% and 35% respectively.
Claims 5, 7-9 and 16, 18-19 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ma (CN105861917A) in view of Lacaze.
As for claims 5, 7 and 16, Ma does not disclose presence of Ni and Cr as claimed.
Lacaze discloses instant claims Ni and Cr would have been obvious for the reason set forth in rejection of claims 5 and 7 above.
As for claims 8-9, Ma discloses presence of P and S as indicated in Table 5 above.
As for claims 18-19, they are rejected for the same reason indicated in rejection of claims 10 and 13 respectively above.
Response to Argument
In response to argument that Gao’911A teaches copper is not needed, argument is moot since Gao’911A is withdrawn.
It should be noted Larker, Du and Ma all expressly disclose instant claimed Cu greater than 0 to 0.4% as required by amendment of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733